[Cite as State v. Elder, 2014-Ohio-2567.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                            LAKE COUNTY, OHIO


STATE OF OHIO,                                       :      OPINION

                 Plaintiff-Appellee,                 :
                                                            CASE NO. 2013-L-128
        - vs -                                       :

EMMANUEL ELDER,                                      :

                 Defendant-Appellant.                :


Criminal Appeal from the Lake County Court of Common Pleas, Case No. 13 CR
000415.

Judgment: Affirmed.


Charles E. Coulson, Lake County Prosecutor, and Karen A. Sheppert, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, OH 44077 (For Plaintiff-Appellee).

Emmanuel Elder, pro se, PID# A644514, Richland Correctional Institution, 1001
Oliversburg Road, P.O. Box 8107, Mansfield, OH 44901 (Defendant-Appellant).



DIANE V. GRENDELL, J.

        {¶1}     Defendant-appellant, Emmanuel Elder, appeals from the Judgment Entry

of the Lake County Court of Common Pleas, denying his Motion for New Trial. The

issues to be determined by this court are whether a trial court lacks jurisdiction to hear a

case when the defendant is properly indicted, following the issuance of a traffic ticket

and a complaint for a felony charge; whether a trial court can enter a not guilty plea on a

defendant’s behalf when he refuses to do so; whether documentary evidence proving
the location of the crime is necessary; and whether a clerical error constitutes an abuse

of discretion in denying a request for a new trial. For the following reasons, we affirm the

decision of the trial court.

       {¶2}    On March 8, 2013, a Complaint was filed against Elder in the Willoughby

Municipal Court, asserting that he violated R.C. 2921.331, for willfully eluding or fleeing a

police officer, a felony of the third degree. The Complaint arose from a stop of Elder’s

vehicle for various traffic violations on March 7, 2013.

       {¶3}    On June 4, 2013, a written plea of “not guilty,” signed by Elder, was

entered in the Willoughby Municipal Court.

       {¶4}    On June 12, 2013, the municipal court issued a Judgment Entry, noting

that a preliminary hearing was conducted and there was probable cause to believe a

felony offense was committed by Elder, and he was bound over to the Lake County

Grand Jury.

       {¶5}    On July 19, 2013, the Lake County Grand Jury issued an Indictment,

charging Elder with the following: Failure to Comply with Order or Signal of Police Officer

(Count One), a felony of the third degree, in violation of R.C. 2921.331(B); a Headlight

Violation (Count Two), a minor misdemeanor, in violation of R.C. 4513.14; a No Tail

Light or Rear License Plate Light Violation (Count Three), a minor misdemeanor, in

violation of R.C. 4513.05; Failure to Register (Count Four), a misdemeanor of the fourth

degree, in violation of R.C. 4503.11; and Obstructing Official Business (Count Five), a

misdemeanor of the second degree, in violation of R.C. 2921.31.




                                              2
        {¶6}   On July 22, 2013, the trial court issued an Arraignment Judgment Entry,

noting that Elder entered no plea, and that the court “hereby enters a plea of ‘Not

Guilty.’”

        {¶7}   Prior to trial, Elder filed various motions, including multiple motions to

dismiss the charges, which were denied.

        {¶8}   A jury trial was held on September 17-18, 2013. Pursuant to the testimony

presented, Elder was driving his vehicle on March 7, 2013, in Willoughby Hills, when

Patrolman Erik Kupchik observed that his vehicle had only one functioning headlight and

that the license plate was not properly illuminated.      Upon calling the vehicle into

dispatch, Patrolman Kupchik also learned that its registration was expired and that Elder

had an active warrant from the Ashtabula Police Department. A stop was initiated and,

during the course of the stop, Elder drove away and “fled.” Patrolman Kupchik pursued

Elder in a chase that began in Willoughby Hills and continued into several cities in

Cuyahoga County, reaching speeds of up to 90 miles an hour.

        {¶9}   Following the jury trial, Elder was found guilty on Counts One, Four, and

Five.   The court found Elder guilty on the remaining two counts, which were minor

misdemeanors.      On September 24, 2013, the trial court issued a Judgment Entry

memorializing the verdict.

        {¶10} On the same date, a Judgment Entry of Sentence was filed, ordering that

Elder serve a term of 30 months for Failure to Comply and 30 days for Obstructing

Official Business, to be served concurrently. Elder was also ordered to pay fines on the

remaining counts, totaling $100.




                                            3
        {¶11} On October 1, 2013, Elder filed a Motion for New Trial. In this Motion, he

raised various issues including several alleged jurisdictional defects. On December 5,

2013, the trial court issued an Opinion and Judgment Entry, denying Elder’s Motion for

New Trial.      The trial court addressed each of the issues raised by Elder, ultimately

finding no merit in any of the issues and holding that it had jurisdiction.

        {¶12} Elder timely appeals and raises the following assignment of error:

        {¶13} “[The] trial court abused [its] discretion for failing to find it lacked personal

jurisdiction and subject matter jurisdiction due to failing to apply the controlling laws of

Ohio Traffic Rule 3(A)(C)(E) [sic], Crim.R. 1(C)(3), Crim.R. 5(B)(7) and O.R.C. 2938.10

to the material facts of the case.”1

        {¶14} This appeal arises from the trial court’s denial of Elder’s Motion for New

Trial. “The allowance or denial of a motion for a new trial is within the sound discretion

of the trial court and will not be disturbed save an abuse of discretion.” State v. Elersic,

11th Dist. Lake No. 2007-L-104, 2008-Ohio-2121, ¶ 10, citing State v. Hill, 64 Ohio St.3d

313, 333, 595 N.E.2d 884 (1992). “[T]he discretionary decision to grant a motion for a

new trial is an extraordinary measure which should be used only when the evidence

presented weighs heavily in favor of the moving party.” (Citations omitted.) State v.

Hake, 11th Dist. Trumbull No. 2007-T-0091, 2008-Ohio-1332, ¶ 30.

        {¶15} “A new trial may be granted on motion of the defendant for any of the

following causes affecting materially his substantial rights: * * * [i]rregularity in the

proceedings, or in any order or ruling of the court, or abuse of discretion by the court,



1. The text of Elder’s assignment of error is stated differently within his brief. Regardless, we will address
all arguments raised by Elder within this assignment of error, which he has designated letters A to N.




                                                      4
because of which the defendant was prevented from having a fair trial; [and] * * * [e]rror

of law occurring at the trial.” Crim.R. 33(A)(1) and (5).

       {¶16} Elder raises multiple issues under his sole assignment of error, arguing

that the trial court abused its discretion in rejecting each of these arguments. First,

issues A, J, and K relate to whether the municipal court properly followed Crim.R. 5(B)(7)

in transmitting the complaint and the ticket to the court of common pleas when the matter

was bound over. See Crim.R. 5(B)(7) (“[u]pon the conclusion of the [preliminary] hearing

and finding, the court or the clerk of such court, shall, within seven days, * * * transmit a

transcript of the appearance docket entries, together with a copy of the original

complaint and affidavits, if any, filed with the complaint, * * * to the clerk of the court in

which defendant is to appear”). Elder also notes that “the Ohio Uniform Traffic citation is

not controlled by statutes which apply to indictments.”

       {¶17} As an initial matter, the record in the court of common pleas includes the

complaint for Failure to Comply with Order or Signal of Police Officer filed originally in

the Willoughby Municipal Court.       The misdemeanor traffic matters were filed in a

separate case, 13TRD04272. Thus, as to the criminal matter initiated when Elder was

bound over, the court did transmit the record appropriately.

       {¶18} Importantly, regarding Elder’s assertion that no proper ticket or complaint

for the traffic offenses was filed within the court of common pleas, we emphasize that he

was indicted by the Lake County Grand Jury for the traffic offenses, as well as the

additional offenses. Although he was initially given tickets for the traffic offenses, which

is evident from the fact that Elder himself attached these tickets to documents filed, as

the trial court emphasized, he was bound over on the felony charge and the indictment




                                              5
then provided the court with the proper jurisdiction on all of the charges. Even if the

tickets were not properly filed or did not contain all of the information Elder believes was

necessary, the fact that he was indicted would remedy that issue. When the ultimate

conviction is not based on an allegedly defective complaint in the municipal court but the

criminal proceedings were “predicated upon an indictment,” such defects were harmless

and have no effect on the trial court’s jurisdiction.            State v. Porterfield, 11th Dist.

Trumbull No. 2012-T-0039, 2013-Ohio-14, ¶ 11; State v. Jenkins, 4th Dist. Lawrence No.

02CA5, 2003-Ohio-1058, ¶ 23 (a subsequent indictment, which included a traffic offense,

rendered the jurisdictional issue in the municipal court a nullity, since “grand juries can

indict originally, without a complaint in an inferior court”).

       {¶19} In issue B, Elder appears to argue that all of the counts against him should

have been documented on a traffic ticket, pursuant to the Ohio Traffic Rules.               See

Traf.R. 3 (A) (“[i]n traffic cases, the complaint and summons shall be the ‘Ohio Uniform

Traffic Ticket’ as set out in the Appendix of Forms”) and (C) and (E)(1) (the “Ohio

Uniform Traffic Ticket shall be used in all moving traffic cases” and an officer shall “file

the court copy with the court”). As was held by the trial court, Count One, for Failure to

Comply, is a felony, which is not included in the traffic section of the Ohio Revised Code.

Pursuant to Traf.R. 2(A), a traffic case includes any proceeding “other than a proceeding

resulting from a felony indictment.”       Regarding the minor traffic offenses, as noted

above, Elder did receive a ticket, since he attached it to certain motions he filed, and he

was also separately indicted for these charges.

       {¶20} It follows, then, that issues C and D, which relate to the court’s lack of

jurisdiction based on the foregoing issues, have no merit.             Since the charges were




                                                6
properly before the court and the jury, the court of common pleas had jurisdiction in this

matter and did not abuse its discretion in rejecting Elder’s contention to the contrary.

       {¶21} In issue E, Elder argues that his convictions were obtained without the trial

court, the grand jury, and himself being apprised of the time, date, location, and statutory

section numbers of the offenses. It is clear, however, that the grand jury was apprised of

the necessary information, given that it was able to state in the Indictment the date and

county of the offenses, as well as the statutes that were violated, based on the evidence

that was presented to support the Indictment. The Indictment, as well as the subsequent

bill of particulars, apprised Elder of the necessary information to be fully aware of the

charges against him. This actually goes beyond the requirement of the traffic rules that

a complaint/ticket “simply needs to advise the defendant of the offense with which he is

charged, in a manner that can be readily understood by a person making a reasonable

attempt to understand.” Barberton v. O’Connor, 17 Ohio St.3d 218, 221, 478 N.E.2d 803

(1985).

       {¶22} Similarly, in issue G, Elder argues that no documentation was offered to

prove that the offenses for which he was convicted were committed within the jurisdiction

of the trial court. As the trial court noted in denying the Motion for New Trial, Elder cites

to no law that required the State to present documentation rather than testimony as to

this fact. Patrolman Kupchik testified that the crimes that precipitated his stop of the

vehicle, as well as the beginning of the pursuit of Elder’s fleeing vehicle, occurred in

Willoughby Hills, within Lake County. Both the Complaint and ticket submitted into the

record by Elder himself also show that the incident leading to the charges happened

within Lake County.




                                             7
       {¶23} In issue F, Elder argues that the trial court mistakenly claimed in its

December 5, 2013 Judgment Entry that his preliminary hearing was conducted on June

6, 2013, when the actual date of Elder’s preliminary hearing was June 12, 2013. Elder

can cite to no authority for the proposition that this misstatement of a date had any

impact on his conviction, provided any reason for a new trial, or caused prejudice to him

in any manner, as is required under Crim.R. 33(E)(5). This is especially true, given that

the misstatement occurred in the ruling on his Motion for New Trial.

       {¶24} In issue H, Elder asserts that “no affidavit pursuant to Crim.R. 4 was filed in

support of the reporting officer’s claim of Ashtabula City Limit Warrant.” Elder appears to

be arguing that the State was required to prove, in the initial complaint or at trial, through

an affidavit, that there was a warrant in Ashtabula against him. Patrolman Kupchik

testified that, upon contacting dispatch prior to conducting a stop, he learned Elder had a

warrant in Ashtabula. Elder fails to show how additional evidence regarding a prior

warrant was necessary or why an affidavit under Crim.R. 4 was required in relation to the

prior warrant. As the trial court held, he also did not show how this had any relevance to

the charges for which he was convicted. To the extent that it may be relevant to whether

the stop was proper, Elder does not provide argumentation on this issue and there is no

question that Patrolman Kupchik had multiple reasons to conduct the stop, including

several traffic violations.

       {¶25} In issue I, Elder asserts that “the record reflects that the appellant filed

several motions to dismiss counts 1, 2, 3, and 4.” No argument or error for consideration

by this court is presented.




                                              8
       {¶26} In issue L, Elder argues that, since he did not submit a plea at the July 22,

2013 arraignment in the court of common pleas, the trial court lacks all jurisdiction and

should vacate his convictions. As stated in that Judgment Entry, since Elder entered no

plea, the court entered a “not guilty” plea on his behalf. It cannot be an error for the trial

court to enter such a plea, given that Crim.R. 11(A) specifically provides that, “[i]f a

defendant refuses to plead, the court shall enter a plea of not guilty on behalf of the

defendant.”

       {¶27} In issue M, Elder asserts that structural error occurred, and the trial court

did not have the ability to “function as a reliable vehicle for the determination of guilt or

innocence.” Structural errors are constitutional defects that “‘defy analysis by “harmless

error” standards’ because they ‘affect[] the framework within which the trial proceeds,

rather than simply [being] an error in the trial process itself.’” State v. Fisher, 99 Ohio

St.3d 127, 2003-Ohio-2761, 789 N.E.2d 222, ¶ 9, quoting Arizona v. Fulminante, 499

U.S. 279, 309-310, 111 S.Ct.1246, 113 L.Ed.2d 302 (1991). Such errors permeate “the

entire conduct of the trial from beginning to end,” which prevents the trial court from

serving “its function as a vehicle for determination of guilt or innocence.”         (Citation

omitted.) State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, ¶ 17.

       {¶28} Here, Elder fails to explain what would warrant a finding that a

constitutional defect existed. He presents no specific argumentation in support of the

claim that a structural error occurred. “An assignment of error must be sufficiently

specific that the court of appeals is not required to guess as to the error challenged.”

State v. Dudas, 11th Dist. Lake Nos. 2008-L-109 and 2008-L-110, 2009-Ohio-1001, ¶




                                              9
42. In the absence of any arguments in support of this claim, we cannot find it to have

merit.

         {¶29} Finally, regarding issue N, Elder asserts that his convictions were the result

of an unreasonable search and seizure, and that his right to a full, fair trial was violated.

He presents no further cognizable argument as to why these rights were violated or how

he is entitled to a new trial under this issue and, thus, it lacks merit. See Id.

         {¶30} Based on the foregoing, we cannot find that the trial court abused its

discretion in denying Elder’s Motion for New Trial.

         {¶31} Elder’s sole assignment of error is without merit.

         {¶32} For the foregoing reasons, the Judgment Entry of the Lake County Court of

Common Pleas, denying Elder’s Motion for New Trial, is affirmed. Costs to be taxed

against appellant.



THOMAS R. WRIGHT, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                              10